DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/4/2022 has been entered.  Claims 17-36 remain pending in the present application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gallagher on 4/28/2022.

The application has been amended as follows: 
IN THE CLAIMS FILED 4/4/2022:
Cancel claim 27


Allowable Subject Matter
Claims 17-36 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Applicant has overcome all of the formality issues as set forth by the Examiner in the Non-Final Rejection dated 1/12/2022.  Furthermore, Applicant’s amendments to the independent claims define over the prior art of record and are therefore in condition for allowance.  Specifically, the limitations of “the first clamping jaw of one of the two clamping parts has at least one recess through its first jaw clamping surface, the recess being arranged to receive the second clamping jaw of another one of the two clamping parts penetrating transversely to the lead-through direction in order to reduce a cross-section of the receiving channel compared to a non-penetrating position” in the combination of claim 17, “the at least one recess of the first clamping jaw is arranged to be breaking through with respect to the first jaw clamping surface, and wherein the first clamping jaw comprising a first section, a second section oppositely arranged the first section and aligned in the lead-through direction, and a narrow mid-section between the first section and the second section, and wherein the at least one recess further comprises a recess being provided between the first and second sections on each of two sides of the narrow section, respectively” in claim 35 and “the at least one recess of the first clamping jaw is defined in the lead-through direction by opposite end faces which are perpendicular to the first jaw clamping surface, and the second clamping jaw has abutments that interact with the opposite end faces” in claim 36 are not anticipated or made obvious by the prior art of record in the Examiner’s position. The closest prior art references are Igus WO 00/63600 and Murrplastik DE 102014001161.  As discussed in the Non-Final Office Action dated 1/12/2022, Igus discloses a modular clamping system (Fig. 8) for fixing one or several supply lines (see 42’s Fig. 7-8), comprising: a plurality of identically configured clamping parts (11, Fig. 7-8) stackable one on top of another (see Fig. 7-8) transversely to a lead-through direction (see Fig. 7-8, lead-through direction extending into the page through the center of 42s) and which interact in a holding manner (see Fig. 8), each clamping part of the plurality of identically configured clamping parts having a first clamping jaw (see Fig. 2 and 8, lower portion of 18 between 12s) with a first jaw clamping surface (see Fig. 8, undersurface of 11 which touches the top of 42s) and, facing away therefrom (see Fig. 2 and 8), an opposite second clamping jaw (upper jaw 18, 20 Fig. 2) with a second jaw clamping surface (see Fig. 2, surface of 18), wherein the first clamping jaw of each clamping part of the plurality of identically configured clamping parts is arrangeable with the second clamping jaw of each other clamping part of the plurality of identically configured clamping parts to provide facing clamping jaws of two clamping parts (see Fig. 8), wherein the two clamping parts are arrangeable to define a receiving channel for a line fixable therein extending in the lead-through direction between the first and second jaw clamping surfaces of the facing clamping jaws (see Fig. 8).  Murrplastik discloses the concept of a recess (48, Fig. 3a) in a first jaw clamping surface (52, Fig. 3a) which receives a portion of a second clamping part (28, 30 Fig. 1a) to enable the second clamping part to penetrate through the recess to reduce the cross section of the stacked devices (see Fig. 1b-1e).  However, it is the Examiner’s position that one of ordinary skill in the art would not arrive at the Applicant’s claimed invention since these two references are not obviously combinable.  As can be seen in Figs. 2 and 5-8, the stackable devices include surfaces (21) which engage one another in stacked positions and prevent further collapse of the stacked devices.  As can be further seen, having recesses formed in the lower portion of 18 between members 12 (i.e. the first clamping surface) of Igus as disclosed by Murrplastik would not be able to receive portions of a lower clamping part due to the presence of surfaces (21).  Therefore, it is the Examiner’s position that any combination between Igus and Murrplastik would require a substantial reconstruction and redesign of the elements in the Igus reference.  Per MPEP 2143.01 VI, it has been held that these rejections are improper and therefore it is the Examiner’s position that the claims define over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632